Citation Nr: 0803108	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  98-19 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to higher initial ratings for post-traumatic 
stress disorder (PTSD), rated as 50 percent disabling from 
March 7, 1998 to June 28, 2001, and 70 percent disabling as 
of June 29, 2001.

(The issue of entitlement to an apportionment of the 
veteran's disability compensation to his alleged spouse is 
addressed in a separate Board decision).


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1967 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  Per 
the veteran's request, a hearing before the Board was 
scheduled in January 2007, but he failed to appear for it.  
He has not explained his absence or requested to reschedule 
the hearing.  Thus, his appeal will be processed as if he 
withdrew the hearing request.  38 C.F.R. § 20.704(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a statement received by the veteran in October 2002, he 
said he had been considered disabled by the Social Security 
Administration (SSA) since 1974.  VA has the duty to assist 
veterans in obtaining records in the custody of a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2) (2007); see, 
too, Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Because 
these records may be relevant to the claim on appeal, a 
remand is necessary so an attempt can be made to obtain them.

The most recent VA examination was conducted in October 2002.  
The examiner noted that the claims file was not available for 
review at the time of that examination.  Fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The veteran 
should be afforded a current VA psychiatric examination.  The 
RO should also obtain any current VA or private treatment 
records and associate them with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  The RO should request that SSA furnish 
a copy of its decision awarding the 
veteran disability benefits, as well as 
copies of all medical records underlying 
that determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
PTSD since April 2002 to the present.  
Where appropriate, consent forms for the 
release to the VA of any private medical 
records should be obtained from the 
veteran.  Thereafter, the RO should obtain 
copies of all identified treatment records 
of the veteran which are not currently in 
the file, including both private and VA 
records and associate them with the claims 
folder.  Even if the veteran does not 
respond to the foregoing inquiry the RO 
should obtain all VA treatment records of 
the veteran which are not currently in the 
file and add them to the file.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's response 
has expired, the RO should arrange for the 
veteran to undergo a VA psychiatric at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine the 
veteran, and a report of the examination 
should include discussion of the veteran's 
documented medical history and assertions. 
All necessary tests and studies, (to 
include psychological testing, if 
warranted), should be accomplished (with 
all findings made available by the 
psychiatrist prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

The examiner should render specific 
findings with respect to the existence and 
extent (or frequency, as appropriate) of: 
memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
and delusions and/or hallucinations. The 
examiner should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning scale 
score that represents the level of 
impairment due to the veteran's 
psychiatric disability, and an explanation 
of what the score means.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for a 
higher initial rating of 50 percent from 
March 7, 1998 to June 28, 2001 and for a 
rating in excess of 70 percent from June 
29, 2001 in light of all pertinent 
evidence and legal authority.  If the 
claim is not fully granted, issue a 
supplemental statement of the case (SSOC), 
before returning the case to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

